DETAILED ACTION
The present application is examined under the pre-AIA  first to invent provisions. 
Applicant’s RCE filed 3/31/2021, in response to the PTAB Decision dated 2/2/2021 is acknowledged.
Claims 8, 16, and 24 have been amended.
Claims 1-7 have been previously cancelled.
Claims 8-24 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
2.    Claims 8, 9, 16, 17 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tieftrunk et al. (US 2011/0292907 A1, hereinafter “Tieftrunk”) in view of Chang et al. (US 2004/0253951 Al, hereinafter "Chang") and Petruzzelli et al. (US 2011/0159804 Al, hereinafter “Petruzzelli").  
Regarding claims 8, 16, and 24, 
Tieftrunk teaches a method of avoiding signal degradation in a wireless air to ground communication system, comprising: monitoring a signal strength between a ([0016], signal strength from a base station can be static value or a trending value that trends higher or lower) in response to determining that the signal strength is under a predefined threshold, handing off the communication from the ground base station to a second ground base station ([0016], when the signal strength drops under a pre-defined threshold, the signal strength is considered insufficient and a handover to another ground station is triggered).
Tieftrunk does not explicitly teach ground station and an aircraft transceiver communicating in a satellite uplink band.
Chang teaches the ground station and the aircraft transceiver communicating in a satellite uplink band and the aircraft transitions between ground stations ([0066] and [0093]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to utilize a satellite uplink band between the ground station and the aircraft transceiver in the system of Tieftrunk. The motivation for doing this is to improve industrial applicability.
Tieftrunk in view of Chang does not explicitly teach determining based on the signal strength whether a signal is subject to excessive rain fade according to a predetermined criteria; and in response to determining that the signal strength is subject to excessive rain fade, handing off the communication from the ground base station to a second ground base station based at least in part upon a degree of geographic separation between ground stations so as to reduce a probability of a handover path also being subject to excessive rain fade.
([0026], identify a possible reason for the signal drop, [0029], the signal strength difference may be utilized to identify the source of signal loss. A signal drop from 60% to 20% in a span of several minutes may be caused by rain fade interfering with signal received by the satellite antenna, [0032] and Fig. 3, the satellite antenna is positioned to have direct line of sight with the satellite and the signal is transmitted along the line of sight from the satellite to the satellite antenna. Rain could interfere with the signal received at the satellite antenna several miles away with a signal being received via satellite).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to determine based on the signal strength whether a signal is subject to excessive rain fade according to a predetermined criteria and to hand off the communication from the ground base station to a second ground base station geographic separation to reduce probability of other paths being subject to excessive rain fade, if the signal strength is subject to excessive rain fade in the system of Tieftrunk in view of Chang. The motivation for doing this is to differentiate between various types of signal loss and different considerations for mitigating them.

Regarding claims 9 and 17, 
	Tieftrunk in view of Chang and Petruzzelli taches the method of claim 8.
Tieftrunk does not explicitly teach returning the communication to the ground base station in response to determining the signal strength is no longer subject to excessive rain fade.
However, Tieftrunk teaches selecting a best ground station, from the neighboring ground stations, based on signal quality and handing off the communication to the best ground station (240 and 250 of fig. 2A, [0020], where an optimal ground station is determined based on signal quality and the aircraft is handed off to the optimal ground station).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to determine whether the ground base station is an optimal ground base station based on signal quality (i.e., determining the signal strength is no longer subject to excessive rain fade) and to return the communication to the ground base station based on the determination, in order to differentiate between various types of signal loss.


s 10 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tieftrunk in view of Chang and Petruzzelli as applied to claim 8 above, and further in view of Cruz et al. (US 2011/0263199 A1, hereinafter “Cruz”).
Regarding claims 10 and 18,
Tieftrunk in view of Chang and Petruzzelli teaches the method of claim 8, further comprising: searching for signals being transmitted from neighboring ground base stations; determining a best ground base station with which to communicate based on the signal strength; and in response to determining the best ground base station, establishing communication with the best ground base station (240 and 250 of fig. 2A, [0020], where an optimal ground station is determined based on signal quality and the aircraft is handed off to the optimal ground station).
Tieftrunk in view of Chang and Petruzzelli does not explicitly teach searching for signals being transmitted from neighboring ground base stations away from a geostationary arc of Earth.
Cruz teaches in order to mitigate interference, ground base stations transmit away from a geostationary arc of Earth ([0006], [0007], ground base station needs to transmit in the northerly direction, [0035]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to search for signals being transmitted from neighboring ground base stations away from a geostationary arc of Earth in the system of Tieftrunk in view of Chang and Petruzzelli. The motivation for doing this is to mitigate interference.
s 11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tieftrunk in view of Chang and Petruzzelli as applied to claim 8 above, and further in view of Jeon. (US 2010/0097950 A1).
-     Regarding claims 11 and 19, 
Tieftrunk in view of Chang and Petruzzelli teaches the method of claim 8, but does not explicitly teach controlling transmit power of the ground base station and the aircraft transceiver to use a reduced power for maintaining a communication link while reducing interference with satellite Communications.
However, it is well known in the art to control transmit power to use a reduced power for maintaining a communication link while reducing interference with other communications, as evidenced by Jeon ( [0231], in order to reduce the interference, the communication can be maintained at the current channel by reducing transmission power).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to control transmit power of the ground base station and the aircraft transceiver to use a reduced power for maintaining a communication link while reducing interference with satellite communications in the system of Tieftrunk in view of Chang and Petruzzelli. The motivation for doing this is to reduce interference.

s 12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tieftrunk in view of Chang and Petruzzelli as applied to claim 8 above, and further in view of Gorokhov et al (US 2009/0083601 A1, hereinafter “Gorokhov").
-     Regarding claims 12 and 20, 
Tieftrunk in view of Chang and Petruzzelli teaches the method of claim 8, but does not explicitly teach estimating a received Signal to Interference plus Noise (SINR) at the ground base station and the aircraft transceiver; and adjusting data rates of the ground base station and the aircraft transceiver to a highest rate that the transceiver may still correctly decode a signal with a predetermined probability.
Gorokhov teaches estimating a received Signal to Interference plus Noise (SINR) ([0037], received signal quality can be given by SINR); and adjusting data rates of the ground base station and the aircraft transceiver to a rate that the transceiver may still correctly decode a signal with a predetermined probability ([0053], rate may be selected so a packet can be correctly decoded later with a high probability).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to estimate an SINR at the ground base station and the aircraft transceiver and to adjust data rates of the ground base station and the aircraft transceiver to a highest rate that the transceiver may still correctly decode a signal with a predetermined probability in the system of Tieftrunk in view of Chang and Petruzzelli, ensuring packets can be correctly decoded if interference is not reduced.
s 13 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tieftrunk in view of Chang, Petruzzelli and Gorokhov as applied to claim 12 above, and further in view of Fuss et al. (US 2012/0063522 A1, hereinafter “Fuss”).
-    Regarding claims 13 and 21, 
Tieftrunk in view of Chang, Petruzzelli and Gorokhov teaches the method of claim 12, but does not explicitly teach in which a beam of the ground base station is directed toward the aircraft transceiver based upon position location information indicating a location of the aircraft transceiver.
Fuss teaches a beam of the ground base station is directed toward the aircraft transceiver based upon position location information indicating a location of the aircraft transceiver ([0030], adapting a transmission lobe of the directional antenna on the basis of at least one of the two parameters of flight path of the aircraft and position of the ground station, [0032] and [0037], If the directional antenna is arranged on the first ground station, then the control unit is arranged in the first ground station).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to direct a beam of the ground base station toward the aircraft transceiver based upon position location information indicating a location of the aircraft transceiver in the system of Tieftrunk in view of Chang, Petruzzelli and Gorokhov, to ensure that the aircraft is or remains aligned to the serving ground base station.
s 14 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tieftrunk in view of Chang and Petruzzelli as applied to claim 8 above, and further in view of Fuss.
-     Regarding claims 14 and 22, 
Tieftrunk in view of Chang and Petruzzelli teaches the method of claim 8, but does not explicitly teach adjusting a beam of the aircraft transceiver to be directed toward a ground base station serving the aircraft transceiver.
Fuss teaches adjusting a beam of the aircraft transceiver to be directed toward a ground base station serving the aircraft transceiver ([0032]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to adjust a beam of the aircraft transceiver to be directed toward a ground base station serving the aircraft transceiver in the system of Tieftrunk in view of Chang and Petruzzelli, to ensure the aircraft is or remains aligned to the serving ground base station.

8.    	Claims 15 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tieftrunk in view of Chang and Petruzzelli as applied to claim 8 above, and further in view of Wilson et al. (US 2017/0245270 A1, hereinafter “Wilson”).

Regarding claims 15 and 23, 
Tieftrunk in view of Chang and Petruzzelli teaches the method of claim 8, but does not explicitly teach further comprising: assigning time slots to system wide control channels on a downlink direction to the aircraft transceiver; transmitting on a wide beam in the assigned time slots to enable signal strength measurements; and transmitting data on a narrow beam directed to the aircraft transceiver in other time slots.
Wilson teaches assigning time slots to control channels on a downlink direction to the aircraft transceiver (Abstract, the system comprises a scheduling device for allocating successive sets of timeslots common overhead channels, including a common pilot channel); transmitting common pilot signals on a wide beam in the assigned time slots (Abstract, wide antenna beam carrying common overhead channels); and transmitting data on a narrow beam directed to the aircraft transceiver in other time slots (Abstract, narrow beam carrying data traffic).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to assign time slots to system wide control channels on a downlink direction to the aircraft transceiver, to transmit on a wide beam in the assigned time slots to enable signal strength measurements and to transmit data on a narrow beam directed to the aircraft transceiver in other time slots in the system of Tieftrunk in view of Chang and Petruzzelli, to comply with conventional multi-beam communication systems.

Response to Arguments
9.	Applicant's arguments filed 3/31/2021 have been fully considered but they are not persuasive.

In the Remarks on pg. 6-8 of the Response, Applicant contends the amended limitations distinguish from the combination of Tieftrunk and Petruzzelli used in the previous affirmed rejections, arguing that while Petruzzelli identifies rain fade as a general problem, Petruzzelli does not disclose or suggest factoring “geographic separation” between ground stations as a potential solution to this problem.  
The Examiner respectfully disagrees.   As previously, the present rejection again primarily relies upon the Tieftrunk to show air to ground system, as claimed, including the triggering of handover from one ground station to another based upon signal degradation below a threshold, only failing to expressly show the specific reason of “excessive rain fade” as causing such signal degradation and the need for geographic separation between corresponding hand-off ground stations to reduce such degradation.  It has been established that Petruzelli illustrates that signal degradation/loss due to excessive rain and precipitation in analogous systems in which the line-of-sight path traverses the atmosphere, which when combined with the system of Tieftrunk, triggers ground station handover as in the previous rejection.  However, as now cited in the rejection, Petruzzelli further discloses in Fig. 3 and paragraph 32, as cited, that rain fade of the signal may be experienced within several miles with a signal received via satellite.  Given this disclosure, one of ordinary skill in the art would recognize that signal .


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        4-4-2021